PER CURIAM.
The principal assignment argued by appellants deals with the sufficiency of the evidence to support certain findings of fact. No useful purpose will be served by detailing the evidence. Suffice it to say that we have carefully considered the *335record and are of the opinion that there is ample support for the findings in the evidence.
■Other assignments have 'been examined and need not be discussed for the reason that no prejudice to appellants is shown.
The judgment and order of the trial court are affirmed.
All the Judges concur.